Taylor, Chief Justice.
This appeal is from an Order of Honorable Legare Bates, Judge of the Richland County Court, overruling defendant’s demurrer to plaintiff’s complaint “on the grounds that the Complaint failed to state a cause of action as to the defendant, * *
The sole exception on appeal is that his Honor erred in failing to sustain the demurrer, the error being the complaint fails to síate a cause of action as to the defendant. . .
The object of an exception is to present some distinct principle, or. question of law which the Appellant claims to have been violated by the Court in the trial of, the cáse from which the appeal is taken, and to present it in.such form .that it may.be properly reviewed. Washington v. Muse, 150 S. C. 414, 148 S. E. 227; Hewitt v. Reserve Life Insurance Company, 235 S. C. 201, 110 S. E. (2d) 852; Fruehauf Trailer Company v. McElmurray, 236 S. C. 141, 113 S. E. (2d) 756.
“We have held in many cases that.every ground of -appeal ought to'be so distinctly stated that the court may at once see the point which it is called upon to; decide without having to ‘grope in the dark’ to ascertain' the. *383precise point at issue. Rules of Supreme Court, Rule 4, Sec. 6; Gordon v. Rothberg, 213 S. C. 492, 50 S. E. (2d) 202; Pate v. C. I. T. Corporation, 199 S. C. 244, 19 S. E. (2d) 107; Elkins v. South Carolina & G. R. Co., 59 S. C. 1, 37 S. E. 20.” Brady v. Brady, 222 S. C. 242, 72 S. E. (2d) 193.
The exception presented in this case does not comply with Rule 4, Section 6, of the Rules of this Court and will not be considered as it is entirely too general, vague and indefinite. Scott v. Independent Life & Accident Ins. Co., 227 S. C. 535, 88 S. E. (2d) 623.
For the foregoing reasons, we are of opinion that the appeal should be dismissed; and it is so ordered. Appeal dismissed.
Moss, Lewis,-Bussey and Brailsford, JJ., concur.